Citation Nr: 9926706	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  94-11 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a nervous disorder 
to include schizophrenia.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from March 1965 to 
December 1966.  

This appeal arises from a July 1992 rating decision of the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO), which determined that new and material 
evidence had not been submitted sufficient to reopen the 
claim of service connection for a nervous disorder.  By 
rating decision of February 1994, service connection was 
denied for PTSD.  

In a Board of Veterans' Appeals (Board) decision of 
October 1996, the Board found that new and material evidence 
had been submitted sufficient to reopen the claim of service 
connection for a nervous disorder to include schizophrenia 
and remanded for further development.  The claim for 
entitlement to service connection for PTSD was also remanded 
at that time.  

This case is now ready for appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim for service connection for a nervous 
disorder to include schizophrenia has been developed.

2.  The veteran's schizophrenia did not have its onset in 
service or until several years thereafter.  

3.  The veteran does not have schizophrenia or any other 
nervous disorder as a result of service.

4.  The veteran served in Vietnam.  

5.  The veteran did not engage in combat in Vietnam.  

6.  The veteran does not have PTSD.  

7.  The veteran's claim for service connection for PTSD is 
not plausible.  


CONCLUSIONS OF LAW

1.  Neither schizophrenia nor any other nervous disorder was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (1998).  

2. The veteran's claim for entitlement to service connection 
for PTSD is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  

The veteran and his representative contend, in essence, that 
service connection is warranted for a nervous disorder to 
include schizophrenia based on service incurrence.  The 
veteran maintains that he suffered from a psychiatric 
condition in service but was never treated for it.  He argues 
that he is due entitlement to this benefit.  

In October 1996, the Board determined that new and material 
evidence had been submitted to reopen a claim for service 
connection for a nervous disorder to include schizophrenia.  
This determination was made based on the submission of a July 
1992 letter to the RO from James K. Fugate, M.D., which 
reported that the veteran had a long-standing history of 
chronic schizophrenia, that he had treatment at other 
facilities since 1978, and that he was being treated through 
the Clearfield-Jefferson Community Mental Health Center.  The 
physician stated that he initially saw the veteran over 20 
years ago, and since that time, the veteran had at best been 
in only partial remission.  Dr. Fugate also noted that the 
veteran had never been without psychotic productions and 
delusions of persecution.  He reported that the veteran was 
grandiose at times with ideas of reference, thought 
broadcasting, and intermittent auditory hallucinations over 
the years.  Dr. Fugate stated that the appellant "is a 
Vietnam Veteran, and it is my opinion that his illness and 
symptoms were present prior to his discharge from the Army."  
This letter was determined to be new and material and 
sufficient to reopen the claim.  

Since the October 1996 decision, a new decision was 
promulgated by the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) regarding the process 
of reopening claims based on new and material evidence. In 
Elkins v. West, 12 Vet.App. 209 (1999), the Court held that 
the two step analysis previously set out in Manio v. 
Derwinski, 1 Vet.App. 140 (1991), for reopening claims became 
a three-step process under the United States Court of Appeals 
for the Federal Circuit's holding in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The Secretary must first determine 
whether new and material evidence has been presented under 
38 C.F.R. § 3.156(a); second, if new and material evidence 
has been presented, immediately upon reopening the Secretary 
must determine whether, based on all the evidence and 
presuming the credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a); and third, if the 
claim is well grounded, the Secretary may evaluate the merits 
after ensuring the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  

As previously stated, Dr. Fugate's medical opinion that the 
veteran's illness and symptoms (of schizophrenia) were 
present prior to his discharge from the Army, was determined 
to be sufficient to reopen the claim of service connection 
for a nervous disorder to include schizophrenia.  

Under Elkins, the next question to be considered is whether 
the reopened claim is well grounded.  A claimant seeking 
benefits under a law administered by the Secretary of VA 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The Secretary has the duty to assist 
a claimant in developing facts pertinent to the claim if the 
claim is determined to be well grounded.  38 U.S.C.A. 
§ 5107(a).  Thus, the threshold question to be answered is 
whether the veteran has presented a well-grounded claim.  A 
well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  If he 
has not presented a well grounded claim, his appeal must 
fail, and there is no duty to assist him further in the 
development of his claim as any additional development would 
be futile.  Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  

The veteran must satisfy three elements for a claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  See Brammer v. Derwinski, 3 Vet.App. 223, 225 
(1992) and Rabideau v. Derwinski, 2 Vet.App. 141, 144 (1992).  
Second, there must be evidence of incurrence or aggravation 
of a disease or injury in service, as shown through lay or 
medical evidence.  See Layno v. Brown, 6 Vet.App. 465, 469 
(1994) and Cartright v. Derwinski, 2 Vet.App. 24, 25 (1991).  
Lastly, there must be evidence of a nexus or relationship 
between the inservice injury or disease and the current 
disorder, as shown through medical evidence.  See Lathan v. 
Brown, 7 Vet.App. 359, 365 (1995) and Grottveit v. Brown, 
5 Vet.App. 91, 93 (1993).  See also Caluza v. Brown, 
7 Vet.App. 498, 506 (1995).  In determining whether a claim 
is well grounded, the Board is required to presume the 
truthfulness of the evidence.  Robinette v. Brown, 8 Vet.App. 
69, 77-78 (1995); King v. Brown, 5 Vet.App. 19, 21 (1993).  

In this case, the veteran has presented evidence of a current 
disability.  The medical evidence of record has shown that 
since 1969, to the present, the veteran has been diagnosed 
and treated for schizophrenia.  On occasion, he has also been 
diagnosed with anxiety neurosis and depression.  This shows 
that the veteran has a present disability.  Therefore, the 
first element of a well-grounded claim has been shown.  

Secondly, although the service medical records do not show 
that the veteran had a nervous condition to include 
schizophrenia while in service, the veteran testified at a 
personal hearing before a hearing officer at the RO in 
January 1975, that he felt nervous at Fort Knox, Kentucky, 
before he was sent to Vietnam.  Since this nervousness 
occurred while he was in service, and this statement, is 
presumed truthful and made on the record at the personal 
hearing, this is enough to substantiate the second element of 
a well-grounded claim.   

Finally, the veteran must establish the last element of a 
well-grounded claim.  By medical evidence, the veteran must 
provide a nexus between the inservice disorder and the 
present disability.  This has also been done.  The medical 
statement submitted on behalf of the veteran's claim by Dr. 
Fugate, indicating that it was his opinion after 20 years of 
treating the veteran, that the veteran's illness and symptoms 
were present in service, is sufficient to substantiate the 
third element of a well-grounded claim.  Therefore, since 
there is medical evidence (Dr. Fugate's medical statement) of 
a nexus between the veteran's present schizophrenia and 
service, and additionally, the first and second elements of a 
well-grounded claim have also been substantiated, the veteran 
has met the initial burden under 38 U.S.C.A. § 5107(a) of 
presenting a well grounded claim for a nervous disorder to 
include schizophrenia.  

Since the claim for service connection for a nervous disorder 
to include schizophrenia has been reopened and a well-
grounded claim has been established, the final step in this 
claim is to decide this claim on the merits after ensuring 
the duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  The RO attempted to get medical records from 
various institutions and received records from DuBois Medical 
Center, which included admissions to the facility by Dr. 
Fugate and other physicians for treatment of the veteran's 
psychosis and a statement from the Clearfield-Jefferson 
Community Mental Health Center, which informed the RO that VA 
must be more specific regarding the records needed as they 
had mental health records for the veteran covering the past 
nineteen years.  It appears that the RO was in receipt of Dr. 
Fugate's records from a request in 1993, and the Clearfield-
Jefferson Community Mental Health Center records were 
submitted by Dr. Fugate previously.  Additionally, a 
February 1997 statement from the veteran's mother was 
received in support of his claim and the veteran was 
scheduled for a VA psychiatric examination in February 1999, 
for which he did not report.  There is no further duty to 
assist the veteran in the pursuit of his claim.  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. § 1110 (West 
1991).  Where a veteran served 90 days or more during a 
period of war and schizophrenia becomes manifest to a degree 
of l0 percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West l991); 38 C.F.R. §§ 3.307, 3.309 
(1998).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

A review of the entire evidence of record reveals that at no 
time during service were there any findings, treatment or 
diagnosis of a nervous disorder to include schizophrenia.  
The earliest medical evidence of record indicating that the 
veteran was treated for schizophrenia or any other nervous 
disorder was in 1969, at least two-and-one-half years after 
his release from service.  Although Dr. Fugate attributes the 
veteran's symptomatology and illness to service, this is 
contrary to the findings in the veteran's medical records, 
which do not show treatment by Dr. Fugate prior to 1978, and, 
significantly, his treatment records never identify any 
findings which corroborate his medical statement that 
indicates that the veteran's illness is related to his active 
service.  

Additionally, associated with the claims folder is a 
statement from the veteran's mother which relates her opinion 
that the veteran's schizophrenia was caused by service.  This 
assertion is not supported by the medical evidence of record.  
Further, it is well established that lay persons cannot 
provide testimony when an expert opinion is required.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  

Moreover, the veteran's medical records are replete with 
treatment for schizophrenia.  However, none of the records go 
back to within one year of the veteran's service discharge, 
nor do any of the veteran's other physicians present medical 
evidence which associates the veteran's service with the 
initial onset of his nervous disorder to include 
schizophrenia.  

Finally, the veteran was scheduled for a VA psychiatric 
examination in February 1999 to determine the etiology of any 
psychiatric disability present.  The veteran failed to report 
for his examination.  Therefore, the claim must be evaluated 
on the evidence of record.  See 38 C.F.R. § 3.655(a)(b).  
Based on the foregoing, which includes no findings of a 
nervous disorder in service or a psychosis within one year of 
service discharge and no medical records after service which 
substantiate that the veteran's present psychiatric condition 
was caused by or has its etiology based in service, the claim 
for service connection for a nervous disorder to include 
schizophrenia must be denied.  

II.


The threshold question as to the issue of entitlement to 
service connection for PTSD is whether the veteran has 
presented a well-grounded claim.  As previously stated, a 
well-grounded claim is a plausible claim which must show 
competent evidence of a current disability, evidence of 
incurrence or aggravation of a disease or injury in service, 
as shown through lay or medical evidence and evidence of a 
nexus or relationship between the inservice injury or disease 
and a current disorder, as shown through medical evidence.  
In the claim of entitlement to service connection for PTSD, 
the veteran has not established a well-grounded claim.  

Service medical records are devoid of findings, diagnoses or 
treatment for PTSD or  any other psychiatric disorder.  
Clinical evaluation on pre-induction and separation 
examinations revealed no abnormality in the psychiatric 
system.  

The veteran's DD Form 214 indicates that his military 
occupational specialty (MOS) was as a military policeman.  He 
testified at a personal hearing in January 1975 that he did 
not engage in combat and sat behind a desk while he was in 
Vietnam.  His service personnel records indicate that he was 
a company clerk while in Vietnam.  He is noted to have 
received a National Defense Service Medal, a Vietnam Service 
Medal, a Vietnam Campaign Medal, a Navy Unit Commendation and 
a Bronze Star Medal.  

In March 1997, the veteran submitted a stressor statement in 
support of his PTSD claim.  He stated that there were bombs 
going off in Saigon; he was afraid for his life; he was too 
young to handle this type of pressure; he had guns shoved 
into his ribs on two occasions and he was so nervous he 
almost shot himself.  However, he provided no specifics of an 
in-service stressor and no "who, what where, or when" of 
any claimed stressor.  In November 1997, because of the lack 
of specified stressors, the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) sent the RO an extract of 
an Operational Report which indicated that there was an 
attack on Saigon while the veteran was stationed in that 
vicinity.  

Review of the veteran's medical records after service shows 
that he was treated and hospitalized for schizophrenia, 
anxiety neurosis and depression.  There is no finding, 
treatment or diagnosis of PTSD in the veteran's claims file.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f); Cohen 
v. Brown, 10 Vet.App. 128 (1997).  See Zarycki v. Brown, 
6 Vet.App. 91, 97 (1993).  In the case of any veteran who 
engaged in combat with the enemy in active service with a 
military, naval, or air organization of the United States 
during a period of war, campaign, or expedition, the 
Secretary shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  The reasons for 
granting or denying service connection in each case shall be 
recorded in full.  38 U.S.C.A. § 1154(b).  

In this case, the veteran and his representative claim that 
he has PTSD due to his Vietnam service.  He claims that he 
has stressors related to bombs going off in Saigon.  However, 
he has not met the first prong necessary to establish a well-
grounded claim.  He has presented evidence of psychiatric 
treatment, but none of the examiners has diagnosed him with 
PTSD.  He has been diagnosed variously with anxiety neurosis, 
depression, and most often, schizophrenia.  In light of these 
various diagnoses, he has not presented evidence of one 
examiner who has diagnosed him with PTSD.  Here, the only 
indication that the veteran has PTSD caused as a result of 
service is the veteran's representative's assertion, who 
stated in the submission of the November 1992  Substantive 
Appeal that the veteran was probably suffering from PTSD in a 
psychotic form.  This assertion is not supported by the 
medical evidence of record.  It is well established that lay 
persons cannot provide testimony when an expert opinion is 
required.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
(See also Moray v. Brown, 5 Vet.App. 21 (1993) wherein the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) commented that lay assertions of medical causation will 
not suffice initially to establish a well-grounded claim).  
Further, Congress specifically limited entitlement to 
service-connected disease or injury to cases where such 
incidents have resulted in disability.  See 38 U.S.C.A. 
§ 1110 (West 1991).  In the absence of proof of a present 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet.App. 223 (1992).  Therefore, since the 
veteran has not met the first element to well ground a claim 
for service connection, the claim is not well grounded and 
service connection for PTSD is not warranted. 


ORDER

Service connection for a nervous disorder to include 
schizophrenia is denied.

Service connection for PTSD is denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

